NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0810n.06

                                          No. 15-1231                                FILED
                                                                               Dec 10, 2015
                          UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


GARY T. MCNAMARA,                                      )
                                                       )
       Plaintiff-Appellant,                            )   ON APPEAL FROM THE UNITED
                                                       )   STATES DISTRICT COURT FOR
v.                                                     )   THE WESTERN DISTRICT OF
                                                       )   MICHIGAN
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant-Appellee.                             )



       BEFORE: BATCHELDER and GRIFFIN, Circuit Judges; CARR, District Judge.*



       PER CURIAM. Gary T. McNamara appeals the district court’s judgment affirming the

denial of his application for supplemental security income benefits.

       In 2008, McNamara filed an application for supplemental security income benefits,

alleging that he became disabled on May 12, 1963. After the Social Security Administration

denied the application, McNamara requested a hearing before an administrative law judge (ALJ).

The ALJ denied McNamara relief, and the Appeals Council declined to review the case. The

district court affirmed the denial of McNamara’s application.

       On appeal, McNamara argues that the ALJ erred by discounting the medical opinions of a

nurse practitioner and his treating physician because the opinions were supported by the

objective medical evidence in the record. “Our review of the ALJ’s decision is limited to

       *
          The Honorable James G. Carr, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 15-1231
McNamara v. Comm’r of Soc. Sec.

whether the ALJ applied the correct legal standards and whether the findings of the ALJ are

supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir.

2009). “The substantial-evidence standard is met if a ‘reasonable mind might accept the relevant

evidence as adequate to support a conclusion.’” Id. at 406 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). “We give de novo review to the district court’s

conclusions on each issue.” Id.

       McNamara first argues that the ALJ erred by giving no weight to the opinion of Carol

Salisbury, a nurse practitioner. Salisbury wrote a letter stating that degenerative changes to

McNamara’s cervical spine resulted in pain, a decrease in strength, and tingling and loss of

sensation in his left arm and hand. Salisbury concluded that it would be advisable to place

McNamara on short-term disability until he could have corrective surgery, but she noted that his

lack of insurance would likely prevent the surgery from occurring.

       A nurse practitioner is not an “acceptable medical source” under the applicable

regulations, but rather falls into the category of “other sources.” See 20 C.F.R. § 416.913(d)(1).

Nevertheless, an ALJ may consider an opinion from a nurse practitioner when determining the

severity of a claimant’s impairments and the individual’s ability to function. See Cruse v.

Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007). In evaluating such an opinion, the ALJ

should consider the length of the treating relationship, the consistency of the opinion with other

evidence, and how well the source explains the opinion. Id.

       Substantial evidence supports the ALJ’s decision to give no weight to Salisbury’s

opinion.   Her conclusion that McNamara is disabled is a determination reserved to the

Commissioner. See 20 C.F.R. § 416.927(d)(1); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir.

2007). In addition, although Salisbury noted that the degenerative changes to McNamara’s


                                              -2-
No. 15-1231
McNamara v. Comm’r of Soc. Sec.

cervical spine caused some physical impairment, she failed to specifically explain how the

impairment would preclude McNamara from working. And the treatment notes and objective

evidence in the record did not show that McNamara would be unable to perform the limited

range of light work identified by the ALJ.

       McNamara also argues that the ALJ erred by giving little weight to the medical opinion

of his treating physician, Dr. Peter Gulick. Dr. Gulick, who completed a portion of a physical

residual functional capacity questionnaire, concluded that McNamara’s symptoms would

frequently interfere with his attention and concentration and that he would likely miss more than

four days of work per month because of his impairments and treatment. However, Dr. Gulick

did not identify whether McNamara’s condition limited his ability to sit, stand, walk, or perform

other functional work activities.

       A medical opinion from a treating source must be given controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. 20 C.F.R. § 416.927(c)(2); Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). If an opinion from a treating source

is not given controlling weight, the ALJ must weigh it based on all relevant factors, including the

nature of the treatment relationship, the specialization of the medical source, and the consistency

and supportability of the opinion. 20 C.F.R. § 416.927(c); Gayheart, 710 F.3d at 376.

       Substantial evidence supports the ALJ’s decision to give little weight to Dr. Gulick’s

medical opinion. There was no evidence showing that McNamara’s symptoms caused him

significant problems with attention and concentration. Further, Dr. Gulick did not indicate that

McNamara had any physical limitations. He failed to explain his conclusion that McNamara’s




                                               -3-
No. 15-1231
McNamara v. Comm’r of Soc. Sec.

impairments and treatment would cause him to miss work frequently, and the medical evidence

in the record did not support such a conclusion.

       Accordingly, we affirm the district court’s judgment.




                                               -4-